Case 2:19-cr-00241 Document 33 Filed 11/13/19 Page 1 of 4 PagelD #: 353

UNITED STATES DISTRICT COURT FOR THE

 

SOUTHERN DISTRICT OF WEST VIRGINIA | ao. Fe fi a,
CHARLESTON GRAND JURY 2019 T
NOVEMBER 13, 2019 SESSION

—
UNITED STATES OF AMERICA |
V. CRIMINAL NO. 2:19-cr-00241

21 U.S.C. § 841(a)(1)
21 U.S.C. § 846

SRIRAMLOO KESARI, M.D.
KRISTINA TRUXHALL

SECOND

The Grand Jury Charges:
BACKGROUND

At all times material to this Second Superseding Indictment:

LL. Defendant SRIRAMLOO KESARI, M.D., was a medical doctor licensed to
practice medicine in the State of West Virginia.

2. Defendant KRISTINA TRUXHALL, was an individual working with defendant
SRIRAMLOO KESARI, M.D. at his medical practice in the Southern District of West Virginia.

3. Defendant SRIRAMLOO KESARI, M.D., had an active Drug Enforcement
Administration (DEA) registration number that allowed him to prescribe controlled substances,
including Schedule III controlled substances, for legitimate medical purposes in the usual course
of his professional medical practice and within the bounds of medical practice.

4. Under the Controlled Substances Act, Title 21, United States Code Section 841(a)

‘ et seq., and Title 21, Code of Federal Regulations, Section 1306.04, a prescription for a controlled
Case 2:19-cr-00241 Document 33 Filed 11/13/19 Page 2 of 4 PagelD #: 354

substance is not legal or effective unless issued for a legitimate purpose by a practitioner acting in
the usual course of professional practice.

5. Defendant SRIRAMLOO KESARI, M.D., with the assistance of defendant
KRISTINA TRUXHALL, routinely prescribed various Schedule III controlled substances,
including Buprenorphine and Suboxone, for his patients outside the usual course of professional
practice and without a legitimate medical purpose.

COUNT ONE
(Conspiracy to Distribute a Controlled Substance)

6. The Grand Jury realleges and incorporates by reference paragraphs one through five
of this Second Superseding Indictment as though fully set forth herein.

7. From in or about October 2018, through in or about May 2019, at or near Danville,
Boone County, West Virginia, and elsewhere, within the Southern District of West Virginia,
defendants SRIRAMLOO KESARI, M.D., KRISTINA TRUXHALL, and other persons, whose
identities are known and unknown to the grand jury, knowingly conspired to commit an offense in
violation of 21 U.S.C. § 841(a)(1), that is, knowingly and intentionally to distribute quantities of
Buprenorphine and Suboxone, Schedule III controlled substances.

In violation of Title 21, United States Code, Section 846.

COUNTS TWO THROUGH THIRTEEN
(Unlawful Distribution of Controlled Substances)

8. The Grand Jury realleges and incorporates by reference paragraphs one through seven

and Count One of this Second Superseding Indictment as though fully set forth herein.
9. On or about the dates set forth in each count below, at or near Danville, Boone
County, West Virginia, and elsewhere, within the Southern District of West Virginia, defendant

SRIRAMLOO KESARI, M.D. did knowingly, intentionally, and without authority, distribute a
Case 2:19-cr-00241 Document 33 Filed 11/13/19 Page 3 of 4 PagelD #: 355

{

mixture and substance containing a detectable amount of Buprenorphine and Suboxone, Schedule
UI controlled substances, as listed below, without a legitimate medical purpose and outside the
usual course of professional practice, each of which constitutes a separate count of this Second

Superseding Indictment:

 

 

 

 

 

 

 

 

 

 

 

 

 

Count Approximate Date Patient Controlled
of Distribution Substance
2 January 4, 2019 Patient A Buprenorphine
3 January 31, 2019 Patient A Buprenorphine
4 February 27, 2019 Patient A Buprenorphine
5 October 26, 2018 Patient B Suboxone
6 November 2, 2018 Patient B Suboxone
7 February 25, 2019 Patient B Suboxone
8 January 10, 2019 Patient C Suboxone
9 | February 1, 2019 Patient C Suboxone
10 March 1, 2019 Patient C Suboxone
11 January 14, 2019 Patient D Suboxone
12 January 23, 2019 Patient D Suboxone
13 February 21, 2019 Patient D Suboxone

 

 

 

 

 

 
Case 2:19-cr-00241 Document 33 Filed 11/13/19 Page 4 of 4 PagelD #: 356

All in violation of Title 21, United States Code, Section 841(a)(1).

By:

MICHAEL B. STUART
United States Attorney

4 De
axDREW B. BARRAS
KILBY MACFADDEN
United States Department of Justice
Criminal Division, Fraud Section

Trial Attorneys, Health Care Fraud Unit

ALLAN J. MEDINA

United States Department of Justice
Criminal Division, Fraud Section
Acting Deputy Chief, Health Care Fraud
